  Case 1:19-cr-00059-LO Document 48 Filed 09/16/19 Page 1 of 1 PageID# 237



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division

                                            )
UNITED STATES OF AMERICA                    )    Criminal No. 1:19cr59
                                            )
           v.                               )    The Honorable Liam O’Grady
                                            )
DANIEL EVERETTE HALE,                       )    Motions Hearing: October 18, 2019
                                            )
                      Defendant.            )
                                            )

 Government’s In Camera, Ex Parte, Under Seal Motion and Memorandum of Law for a
      Protective Order Pursuant to CIPA Section 4 and Fed. R. Crim. P. 16(d)(1)
